CONFIDENTIAL October 31, 2008 [REDACTED] VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C.20549-4561 Attn:Susan Block RE: Comment letter dated September 23, 2008 Dear Ms. Block: We are responding to the comments contained in your letter dated September 23, 2008 (the “Comment Letter”), with respect to the Stena AB (the “Company”) Form 20-F for the year ended December 31, 2007 (the “20-F”).Our responses are below in numbered sections which correspond to the numbered comments in the Comment Letter. [REDACTED] 3. In future filings, we will indicate on the cover page of the Form 20-F the basis of accounting used to prepare the financial statements included in the filing. 4. We will provide additional disclosure in future filings in response to Item 5.D of Form 20-F. 5. The signed certifications will be filed shortly. Ms.
